Citation Nr: 1132904	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1970 and from January 1971 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus.  

The Veteran submitted a notice of disagreement (NOD) in June 2005, however, no statement of the case (SOC) was provided on the issue.  Thereafter, the Board remanded the instant claim in October 2007, in an effort to provide the Veteran a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A SOC was issued in January 2008, and the Veteran filed a substantive appeal in March 2008, continuing the appeal of the issue.  Therefore, the case is appropriately before the Board and ready for appellate review.  


FINDING OF FACT

The Veteran's tinnitus is as likely as not causally related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2010).  

However, the Court has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran asserts that service connection is warranted for tinnitus, claiming that he has had tinnitus since service.  He has related that it was periodic and he has not been exposed at any other time to any noise exposure, except in service. 

Service treatment records do not reflect any complaints, findings, or diagnosis of tinnitus.  Service personnel records in the claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB) and the Purple Heart.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Cavalry Scout. 

In October 1989, nine months after service discharge, the Veteran underwent a VA audiology examination wherein he complained of hearing loss since service as well as periodic tinnitus.  He stated that he was exposed to loud noise throughout service.  

In October 2003, the Veteran underwent a VA audiology examination.  At that time, he complained of loud combat noises during the Vietnam War.  He reported he served around tanks, artillery, grenades, bombings, and airplanes.  At the time of the examination, he did not complain of tinnitus.  

In September 2004, the Veteran underwent a VA audiology examination.  He complained of hearing loss, primarily in his right ear, as well as reported occasional tinnitus.  He stated that it happened if he got water in his ears or went swimming.  In a January 2005 addendum to the September 2004 VA audiology examination, the examiner stated that the Veteran did not report tinnitus during his October 2003 VA examination.  It was noted that he was seen again by VA in September 2004 and that the examination report asked for an etiology for claimed tinnitus.  When he was questioned regarding tinnitus in September 2004, he reported that he occasionally experienced tinnitus if water were to get in his ears.  The examiner stated that it was not likely that the etiology for this occasional tinnitus was linked to military service.  

In November 2005, the Veteran underwent another VA audiology examination.  He reported that he had tinnitus in his right ear when something loud occurred or when around noise.  He reported that he was exposed to hazardous noise while in service including tanks, big guns, and artillery.  The Veteran related that he was a right handed shooter.  He related that he had tinnitus and first noticed tinnitus in his right ear while serving in the Army.  He indicated that his tinnitus was not persistent but it was recurrent.  The frequency of the tinnitus was weekly and the duration of the tinnitus was for minutes.  The examiner opined that the most likely etiology of his tinnitus was acoustic trauma suffered in service.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat veteran.  Under 38 U.S.C.A. § 1154(b), in-service incurrence of injury is met as to tinnitus.  

Post-service VA examination reports dated in 1989, 2004, and 2005 showed complaints of tinnitus.  The Veteran has asserted that he has had tinnitus since active service.  Tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

A finding of a nexus or causal relationship between the Veteran's current tinnitus and in-service noise exposure is still needed.  Although his September 2004 VA examiner opined that his tinnitus was not due to service, the VA examiner in November 2005 did attribute his claimed tinnitus to in-service acoustic trauma.  Finding the evidence of record in relative equipoise, accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case, as the law requires, and grant service connection for tinnitus.  

Therefore, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's tinnitus is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


